Citation Nr: 1216586	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression.


REPRESENTATION

Veteran represented by:	Timothy M. White, Esq.




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PTSD.  As will be discussed in detail below, the Board is reopening the Veteran's previously denied claim and remanding the claim for further evidentiary development.  Moreover, the Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue as above.

In September 2009, the Board remanded the Veteran's claims.  The agency of original jurisdiction (AOJ) continued the previous denial of the claims in a March 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD. 

2.  The evidence received since the May 2002 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.
 
3.  The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with a bilateral hearing loss disability that is etiologically related to or due to his active military service.

4.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the May 2002 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A bilateral hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

4.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for PTSD, a bilateral hearing loss disability, and tinnitus.  Implicit in his PTSD claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As indicated above, in September 2009, the Board remanded these claims and ordered either the AOJ or VA Appeals Management Center (AMC) to contact the Veteran and request clarification as to his representation; obtain the Veteran's Social Security Administration (SSA) records and associate these records with his claims folder; obtain outstanding VA treatment records from the VA Medical Centers in Fayetteville, Kansas City, Oklahoma City, and Tulsa as well as from Claremore Indian Hospital and Grand Lake Mental Health and associate these records with the Veteran's claims folder; and provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  The AOJ also contacted the Veteran and requested clarification as to his representation.  The Veteran subsequently forwarded an updated VA Form 21-22a, Appointment of Individual as Claimant's Representative as well as a statement revoking prior powers of attorney in September 2009.  Additionally, the Veteran's SSA records were obtained and associated with his claims folder.  Furthermore, the AOJ attempted to obtain all outstanding VA and private treatment records and associated the obtained records with the Veteran's claims folder.  The Veteran's PTSD, bilateral hearing loss disability, and tinnitus claims were readjudicated via the March 2012 SSOC.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service connection for PTSD, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, with respect to the claim to reopen, the VCAA standard of review and duty to notify does not apply to the merits of the underlying claim of entitlement to service connection for PTSD unless the claim is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with notice pertaining to his claims for service connection, to include notice with respect to the effective-date element of the claim, by letters mailed in May 2007 and December 2009.  Although the December 2009 VCAA letter was provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AOJ readjudicated the Veteran's claims in the March 2012 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Additionally, the May 2007 VCAA letter informed the Veteran as to the reason his PTSD claim was previously denied:  "[y]our claim was previously denied because service medical records fail to show treatment for or diagnosis of PTSD.  On [October 26, 1971], you received treatment; however, the examiner reported essentially unstable personality.  No further treatment shown in the service medical records and separation examination dated [January 15, 1972], showed no complaints of or diagnosis of a mental condition.  Therefore, the evidence you submit must be new and relate to this fact."  As such, the Veteran was adequately advised of the basis for the previous denial and of what evidence would be new and material to reopen the claim.  See Kent, supra.

Based on the foregoing, the Board concludes that VA has satisfied its duty to notify the Veteran of the evidence and information necessary to establish entitlement to the benefits sought.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, the Veteran's service treatment records, SSA records, as well as postservice VA and private treatment records.  

The Veteran was afforded a VA audiological examination in August 2010.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that in writings to VA the Veteran reported that since his separation from military service he received treatment at the following VA Medical Centers: Fayetteville, Kansas City, Oklahoma City, and Tulsa. As such, pursuant to the September 2009 Board remand, the RO attempted to locate outstanding treatment records from these facilities.  However, memorandums dated February 2011, June 2011, and February 2012 indicate that these records are unavailable.  The RO notified the Veteran of the unavailability of these records in letters dated in February 2011, July 2011, and February 2012.  Accordingly, the Board finds that remand for these VA treatment records is not necessary as the RO made a sufficient attempt to locate these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an attorney.  In his March 2008 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Service connection for PTSD

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including psychoses, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010); effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In general, VA rating decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claim to Reopen

As discussed above, before the Board can evaluate the merits of a previously denied claim, it must first determine whether the Veteran has submitted new and material evidence with respect to that claim after the last final denial.  In this case, the last final denial is the unappealed May 2002 rating decision.

In the May 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD because "there is no medical evidence of a diagnosis of PTSD related to the [V]eteran's military service, and there is no evidence of a confirmed stressor in service."  The Veteran was informed of the May 2002 rating decision and of his appeal rights by a letter from the RO dated in May 2002.  The Veteran did not file a timely appeal as to the May 2002 rating decision, and the decision became final. 

When the Veteran's claim was denied by the RO in May 2002, the evidence included his service treatment records as well as postservice VA treatment records.

The Veteran's service enlistment examination dated September 1969 documented a report of a history of nervous trouble which was not disabling at that time.  Furthermore, a service treatment record dated October 1971 indicated that the Veteran had difficulty getting along with others and a diagnosis of emotionally unstable personality was rendered.  The remainder of the Veteran's service treatment records as well as postservice treatment records were absent any complaints of or treatment for a psychiatric disability.  

In April 2007, the Veteran requested that his claim be reopened.  After the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim, this appeal followed.  The evidence added to the record since the May 2002 rating decision consists of the Veteran's statements, private treatment records dated through October 2009, VA treatment records dated through October 2010, SSA records, and a VA examination dated in August 2010.  This evidence will be analyzed below.

The RO denied the Veteran's claim in 2002 because the evidence did not indicate a current diagnosis of PTSD or a confirmed in-service stressor.  The unappealed May 2002 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  As explained above, the Veteran's claim for service connection may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., after May 2002] evidence bears directly and substantially upon the specific matter under consideration.  

In reviewing the evidence added to the claims folder since the May 2002 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim, specifically evidence demonstrating a current diagnosis of PTSD and evidence of an in-service stressor.  

In particular, the Veteran was afforded a VA psychological examination in August 2010.  After examination of the Veteran and review of his medical history, the VA examiner diagnosed the Veteran with PTSD.  Additionally, the Veteran has described in-service stressors that he believes led to the development of PTSD.  In particular, he stated that during his period of military service in Vietnam, he witnessed dead bodies and was attacked by enemy fire, including sniper and rocket attacks, while driving a truck with food rations as part of his duties as a cook.  See, e.g., the August 2010 VA examination report.  As such, the additionally submitted evidence showing a current diagnosis of PTSD and reported stressor serves to fulfill the crucial, but heretofore missing, elements of current diagnosis and in-service stressor.  As such, this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board concludes that new and material evidence pertaining to a current diagnosis of PTSD and in-service stressor has been submitted.  The Veteran's claim for entitlement to service connection for PTSD is reopened.
As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section.

Service connection for a bilateral hearing loss disability 

The law and regulations pertaining generally to service connection claims have been set forth above and will not be repeated here.

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

The Veteran is claiming entitlement to service connection for a bilateral hearing loss disability, which he contends is due to his military service.  See, e.g., the Veteran's notice of disagreement dated in November 2007.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a bilateral hearing loss disability.  

The only competent medical evidence of record documenting audiological findings as to the Veteran's claimed bilateral hearing loss disability is the report of the August 2010 VA examiner.  

Specifically, the August 2010 VA examination report indicates puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
25
20
LEFT
20
25
25
30
30


Speech discrimination score at that time was 100 percent in the right ear and 98 percent in the left ear.  The VA examiner reported a mild sensorineural loss bilaterally.  

The August 2010 VA examination appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

As discussed above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  The competent medical evidence of record, to include the August 2010 VA examination report, therefore does not demonstrate that these criteria have been met with respect to the Veteran's claimed bilateral hearing loss disability.  The examination report does not include threshold findings (from 500 - 4000 Hertz) exceeding 40 dB in either ear and the Veteran's puretone thresholds did not average 26 dB or more over any three frequencies (from 500 - 4000 Hertz).  Likewise, speech recognition scores were not less that 94 percent in either ear.  Based on these findings, the Board concludes that the medical evidence of record does not demonstrate that the Veteran has a current bilateral hearing loss disability for VA rating purposes.   
  
The Board recognizes that the Veteran has complained of hearing loss.  See, e.g., the Veteran's notice of disagreement dated in November 2007.  Furthermore, his audiometric findings suggest that he has some hearing impairment in his ears.  However, the level of his right and left ear hearing impairment does not satisfy the regulation criteria for establishing a hearing loss disability in either ear for VA purposes at any time during the course of the appeal.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including hearing loss), has presented no clinical evidence of a diagnosis of a bilateral hearing loss disability.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to a bilateral hearing loss disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of a bilateral hearing loss disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current bilateral hearing loss disability.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Because the competent evidence of record does not substantiate a current diagnosis of a bilateral hearing loss disability, the first Hickson element is not met, and service connection is not warranted on that basis for this claim.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  The benefit sought on appeal is accordingly denied.

Service connection for tinnitus

The law and regulations pertaining generally to service connection claims have been set forth above and will not be repeated here.

The Veteran is claiming entitlement to service connection for tinnitus, which he contends is due to his military service.  See, e.g., the Veteran's notice of disagreement dated in November 2007.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the evidence of record indicates that the Veteran currently suffers from tinnitus.  See the August 2010 VA examination report.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.
Concerning in-service disease, a review of service treatment records reveals no evidence of tinnitus.  Audiological testing conducted upon the Veteran's separation from service in February 1972 revealed no complaints or treatment for tinnitus.  The first documented complaint of tinnitus is dated in April 2007, when the Veteran filed his claim for VA benefits.

With respect to in-service injury, the Veteran asserts that, during his period of military service, he was exposed to acoustic trauma from driving a truck as part of his duties as a cook as well as from incurring rocket attacks.  See, e.g., the Veteran's VA Form 9 dated in March 2008.  The Veteran served on active duty from June September 1969 to March 1972.  His personnel records reflect service in Vietnam from December 1970 to December 1971.  As indicated above, his service treatment records are negative for any history, treatment, or diagnosis of tinnitus.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including military service in Vietnam, would be consistent with exposure to loud noise in service.  This is sufficient to satisfy Hickson element (2), in-service injury.

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current tinnitus is not related to his military service.

Specifically, the Veteran was afforded a VA audiological examination in August 2010.  In addition to the results of a current audiological examination, the VA examiner considered the Veteran's history of military noise exposure working as a cook and truck driver in Vietnam with no hearing protection worn.  He also noted the Veteran's postservice employment as a truck driver and his recreational activities which included hunting and using a chain saw with no hearing protection worn.  Despite the Veteran's in-service noise exposure, the audiologist concluded that the Veteran's tinnitus is "not a result of military service."  The audiologist's rationale for his conclusion was based on a review of the Veteran's claims folder, to include the Veteran's service separation audiological examination which he indicated was normal.     
The August 2010 VA audiological examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the August 2010 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of tinnitus for several years after service.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of military noise exposure, and determined that the in-service exposure to noise did not cause his current tinnitus.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, supra.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau and Buchanan, both supra  ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including ringing in his ears), has presented no probative clinical evidence of a nexus between his tinnitus and his military service.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current tinnitus.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his tinnitus and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had tinnitus continually since service.  However, the first postservice evidence of complaint of, or treatment for, tinnitus is dated in April 2007.  See the Veteran's claim for VA benefits dated April 2007.  This was more than 35 years after the Veteran left service in March 1972.  

While the Veteran is competent to report tinnitus over the years since service, the Board notes that tinnitus was not reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of tinnitus since service are not credible.  His March 1972 separation examination from service as well as the August 2010 VA examination contradict any current assertion that his current tinnitus was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for tinnitus for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  The benefit sought on appeal is accordingly denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Service connection for an acquired psychiatric disorder, to include PTSD

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

As discussed above, during the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was promulgated.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the updated version of the law is applicable.  

When the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

As discussed above, in order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran is claiming entitlement to service connection for PTSD, which he contends is due to his military service.  See, e.g., the Veteran's November 2007 notice of disagreement.  He has described in-service stressors that he believes led to the development of PTSD.  In particular, he stated that during his period of military service in Vietnam, he witnessed dead bodies and was attacked by enemy fire, including sniper and rocket attacks, while driving a truck with food rations as part of his duties as a cook.  See, e.g., the August 2010 VA examination report.  The Board notes that the Veteran's service personnel records confirm that he served in Vietnam from December 1970 to December 1971 and that his military occupational specialty was a cook.

The evidence of record indicates that the Veteran's documented psychiatric problems pre-existed his military service.  Historically, the Veteran's service enlistment examination dated September 1969 documented a report of a history of nervous trouble which was not disabling at that time.  Furthermore, a service treatment record dated October 1971 indicated that the Veteran had difficulty getting along with others and a diagnosis of emotionally unstable personality was rendered.  The remainder of the Veteran's service treatment records are absent any complaints of or treatment of a psychiatric disorder.
The Board notes that a private mental health evaluation from R.T., M.A., dated in February 2009 documents the Veteran's report of his in-service stressors as well as witnessing the murder of his grandparents which occurred prior to military service.  In rendering a diagnosis of PTSD, R.T., M.A., indicated that the Veteran's PTSD symptoms are not solely related to Vietnam, but rather an accumulation of witnessing the murder of his grandparents prior to service, his service in Vietnam, and his wife's death which occurred after his military service. 

The Board further observes that the Veteran was afforded a VA psychological examination in August 2010.  In addition to documenting the Veteran's in-service stressors, the VA examiner also noted the Veteran's report of traumatic events during his childhood, to include being threatened with death at age 9 and seeing his mother, grandmother, and grandfather killed as well as physical abuse while living in an orphanage.  After examination of the Veteran and review of his medical history, the VA examiner diagnosed the Veteran with PTSD and major depression.  Moreover, he indicated that the Veteran's diagnosed PTSD is related to his childhood trauma.  Although he initially reported that the diagnosed PTSD is also related to the Veteran's military stressors, he thereafter reported that the Veteran's primary stressor is non-military related.  He also noted that the Veteran's military-related stressors "may have" exacerbated pre-existing conditions of the PTSD.  However, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).      

There is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's PTSD or any other acquired psychiatric disorder preexisted military service and, if it did, whether there is clear and unmistakable evidence that the psychiatric disorder was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2011); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).

2. Return the claims file to the VA examiner who examined the Veteran for his acquired psychiatric disorder in August 2010.  The examiner should again review the Veteran's claims file and provide an opinion as to the following:

a. Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder, to include PTSD and major depression, prior to his entry onto active duty.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.

b. If the VA examiner determines that the Veteran's current acquired psychiatric disorder pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  For the purposes of this discussion, the VA examiner should consider the Veteran's reported military stressors including being attacked by sniper and mortar fire as well as witnessing dead bodies to be credible.   

c. If the VA examiner determines that the Veteran's acquired psychiatric disorder did not pre-exist his military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current PTSD and major depression is related to his military service, to include being under sniper and mortar fire and witnessing dead bodies as well as his in-service diagnosis of emotionally unstable personality rendered in October 1971.  
  
The examiner should indicate in his report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If the VA psychologist determines that an examination of the Veteran is necessary, an examination should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


